                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 15-cr-00266-HSG-1
                                   8                    Plaintiff,                         ORDER TO SHOW CAUSE
                                   9             v.                                        Re: Dkt. No. 392
                                  10     LUCKETT,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Jeremy James Luckett has filed a motion to vacate under 28 U.S.C. § 2255. See

                                  14   Dkt. No. 392. He contends that his guilty plea was not knowing, willing, and voluntary, and that

                                  15   his counsel provided him with ineffective assistance. Id. at 5. The United States is hereby

                                  16   ORDERED to file an opposition to Defendant’s motion by July 30, 2019. Defendant may file a

                                  17   response, if he wishes to do so, by August 30, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 5/28/2019

                                  20                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
